DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office action in response to the application filed on 16 November 2020. Claims 1 through 20 are pending and have been examined. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 December 2020, 08 July 2021,  11 August 2021, and 17 November 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a method, independent claim 9 recites a method, and independent claim 17 recites a device for evaluating oil field simulation scenarios.  Claim 9 includes substantially similar limitations to those of claims 1 and 17.  
Taking claim 9 as representative, claim 9 recites at least the following limitations: receiving a computerized simulation scenario output for a plurality of oil field scenarios; calculating a well count for each oil field scenario; calculating a net present value for each oil field scenario; calculating a cumulative production for each oil field scenario; displaying a three-dimensional plot for the plurality of oil field scenarios; receiving a selected oil field scenario; generating a drilling schedule from the selected oil field scenario; and drilling a plurality of wells using a plurality of rigs according to the drilling schedule. 
The limitations for receiving, calculating, generating and drilling, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (observations, evaluations, judgments, and opinions), but for the recitation of generic computer components.  That is other than reciting that a system/method includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  A project manager/petroleum engineer, using past knowledge, evaluations, and judgments and a pen and paper, could receive petrochemical/hydrocarbon asset information, including geological and historical data and use the data to calculate a net present value, cumulative production, and well count for each oil field scenario, and based on the calculations and determinations select a scenario and plan a drilling schedule for hydrocarbon production. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea. Additionally, the claims recite limitations for receiving data, performing data analysis to determine more data in the form of well count, a net present value, and cumulative production to select a scenario for developing a drilling schedule.  Therefore, the 
The limitations for receiving simulation scenario output, displaying a three-dimensional plot of oil field scenarios, and receiving a selection represent insignificant extra-solution activity because they merely provide input and output for the recited data processing steps. (see MPEP 2106.05(g)).  
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception of claim 9 is not integrated into a practical application. In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0097-0098] states: “The processor 930 may include any processing component configured to receive and execute computer readable code instructions (such as from the data storage component 936 and/or memory component 940).” Because the Specification describes the additional elements in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicant’s Specification, as cited above. See Berkheimer Memo7 § III.A.1; Spec. ¶¶ 30, 60–62, 77, 79. Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
While the claims include a limitation for “drilling a plurality of wells using a plurality of rigs according to the drilling schedule” this limitation is construed as merely applying the abstract concepts to a particular filed of use because the claims fail to recite how the drilling process is performed in an automated fashion in response to the generated drilling schedule.  The claims further fail to recite specific machine components that receive drilling instructions and perform specific steps in an automated fashion.  As drafted, the recited drilling steps could be performed by a petroleum engineer or project manager instructing people and machines in the performance of the drilling steps, and as a result may be construed as falling within the abstract concept grouping of certain methods of organizing human activity. Therefore, the claims are directed to applying data analysis to generate a recommended drilling schedule by applying data analysis rules using generic computing technology, without significantly more than the underlying abstract idea. 
Dependent claims 2 through 8, 10 through 16, and 18 through 20 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: receiving oil field parameters and generating the computerized simulation scenario output; receiving a selection of a selected oil field scenario and displaying a tornado plot that ranks wells by net present value; receiving updated parameters regarding selected wells and generating an updated computerized simulation scenario output; displaying the three-dimensional plot including at least the updated computerized simulation scenario output; generating a drilling schedule from a selected oil field scenario; receiving historical well data regarding individual well types and historical rig data, generating a Markov Chain model comprising a plurality of states and a plurality of links between states, determining a probability of rigs moving between individual well classes, predicting movement of individual rigs, and generating the drilling schedule; the Markov Chain model comprises a plurality of well classes corresponding to the plurality of states, and each well class of the plurality of well classes is defined by one or more well attributes. 
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention. Accordingly, independent claims 1 and 17 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 9 above.  Therefore, claims 1 through 20 are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 6, 9 through 14, and 17 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (US 2010/0325075) in view of Ortiz et al. (US 2021/0150440).
Regarding Claim 1, Goel et al. discloses a method of evaluating oil field simulation scenarios, the method comprising: receiving a computerized simulation scenario output for at least one oil field scenario; (the method can produce a reservoir development plan based on input data relevant to the reservoir and/or to the operation. Such input data can comprise, unknown or ill-defined fluid dynamics, the size of the reservoir, the current state of development, current and projected prices of petroleum, drilling costs, cost per hour of rig time, geological data, the cost of capital, current and projected available resources (human, financial, equipment, etc.), and the regulatory environment, to name a few representative possibilities. … a method for reservoir development planning includes receiving data relevant to reservoir development. The received data is processed via a computer-implemented Markov decision process-based model. … The computer-implemented Markov decision process-based model may include optimizing at least some aspect of the reservoir development plan based on the received data and an uncertainty space. … The output may be used to generate reports, calculations, tables, figures, charts, etc. for the analysis of development planning or reservoir management under data uncertainty.  Goel et al. [para. 0018-0020, 00026, 0080]);
While Goel et al. discloses providing decisions or plans for developing and managing a reservoir more effectively and more profitably (Goel et al. [para. 0016], Goel et al. fails to explicitly recite calculating, using one or more processors, a well count for the at least one oil field scenario; calculating, using the one or more processors, a net present value of the at least one oil field scenario; calculating, using the one or more processors, a cumulative production for the at least one oil field scenario. Ortiz et al. discloses these limitations. (executing a project for a potential asset target by total asset modeling, which comprises: a) selecting a best profitable engineering scenario for the potential asset target and an associated type model, wherein the type model includes one or more variables related to drilling operations and one or more variables related to a capital phase of the project; b) updating the type model using a computer processor … ; c) refining the updated type model …; d) updating a net present value for the best profitable engineering design scenario using the refined type model; e) determining whether to operate the potential asset target based on a comparison of a rank for the updated net present value and a corporate portfolio capital spending budget; and f) repeating steps a)-) until the capital phase of the project is complete.  Ortiz et al. [para. 0016-0018]. … In step 214, an NPV is calculated under each technically feasible scenario from step 212 for the potential asset target using techniques well known in the art and the most current oil/gas pricing and macroeconomic data, forecasts of hydrocarbon production and operating costs. Ortiz et al. [para. 0030- 0033]). It would have been obvious to one of ordinary skill in the art of data analysis and reporting before the effective filing date of the claimed invention to modify the data analysis steps of Goel et al. to include the calculation of NPV, cumulative production, and well count as disclosed by Ortiz et al. for providing systems and methods for total asset modeling by updating a preexisting integrated asset model in the form of a unique type model during different stages of an asset lifecycle to identify and evaluate a new asset during the asset lifecycle.  Ortiz et al. [para. 0015].
displaying, in a graphical user interface, a three-dimensional plot of the at least one oil field scenario, wherein a first axis of the three-dimensional plot is well count, a second axis of the three- dimensional plot is net present value, and a third axis of the three-dimensional plot is cumulative production.  (FIG. 2 is an illustration of a three-dimensional reservoir model 200 one or more vertical wells 202. … The linear solve 308 and/or the one or more property calculations 310 are performed over large arrays of data. Goel et al. [para. 0047-0049; Fig. 2-3]. … The output may be used to generate reports, calculations, tables, figures, charts, etc. for the analysis of development planning or reservoir management.  Goel et al. [para. 0080]). It would have been obvious to one of ordinary skill in the art of data analysis and reporting before the effective filing date of the claimed invention to modify the graphical display of analyzed data as disclosed by Goel et al. and Ortiz et al. combined to include reporting the calculated values of Ortiz et al. in the three-dimensional diagram of Goel et al. because the combined references disclose the particular steps for calculating and displaying the recited values.
Regarding Claim 2, Goel et al. and Ortiz et al. combined disclose the method, further comprising: receiving oil field parameters for the at least one oil field scenario; and generating, by the one or more processors, the computerized simulation scenario output for the at least one oil field scenario using a simulation model. (… the Markov decision process-based reservoir development planning system 600 may further include at least one source of input data 604, a high fidelity model for reservoir and/or surface facility behavior 606 and a solution routine 608. The high fidelity model for reservoir and/or surface facility behavior 606 is a high fidelity model, or reservoir simulation model, or a collection of reservoir simulation models where each element in the collection represents one possible realization of the uncertainty space. …The high fidelity model is used to update and adjust the Markov decision process-based model for reservoir development planning 602 in subsequent iterations
Regarding Claim 3, While Goel et al. discloses presenting data in a plurality of formats (This three-dimensional reservoir model 200 may provide additional data to be used in conjunction with a reservoir simulator.  Goel et al. [para. 0047; Fig.2]. … The output may be used to generate reports, calculations, tables, figures, charts, etc. for the analysis of development planning or reservoir management.  Goel et al. [para. 0080]), Ortiz et al. discloses the method, further comprising: receiving, from the graphical user interface, a selection of a selected oil field scenario from among the at least one oil field scenario.  (… (a) selecting a best profitable engineering scenario for the potential asset target and an associated type model, wherein the type model includes one or more variables related to drilling operations and one or more variables related to a capital phase of the project.  Ortiz et al. [para. 0016-0018, 0022-0023, 0048]); and displaying, in the graphical user interface, a tornado plot that ranks wells of the selected oil field scenario by net present value. (In step 218, the known NPV for each corporate portfolio asset and the NPV for each technically feasible scenario calculated in step 214 are ranked (low to high or high to low). Ortiz et al. [para. 0034]).  Examiner notes that a tornado plot is a bar chart that displays data in a sequences. Therefore, the combined references discloses each limitation as claimed. It would have been obvious to one of ordinary skill in the art of data analysis and reporting before the effective filing date of the claimed invention to modify the data analysis steps of Goel et al. to include receiving a selection of a selected oil field scenario and displaying a ranked list by net present value as disclosed by Ortiz et al. for providing systems and methods for total asset modeling by updating a preexisting integrated asset model in the form of a unique type model during different stages of 
Regarding Claim 4, Goel et al. and Ortiz et al combined disclose the method, further comprising: receiving, from the graphical user interface, updated parameters regarding selected wells for the selected oil field scenario; and generating, by the one or more processors, an updated computerized simulation scenario output using the updated parameters and a simulation model. Ortiz et al. discloses this limitation. ((b) updating the type model using a computer processor by at least one of adjusting each variable for the type model according to currently available drilling operations data and capital phase information that is related to a respective adjusted variable and adding at least one of one or more variables related to drilling operations and one or more variables related to the capital phase of the project to the type model according to the currently available drilling operations data and capital phase information that is related to a respective added variable; c) refining the updated type model …; d) updating a net present value for the best profitable engineering design scenario
Regarding Claim 5, Goel et al. and Ortiz et al. combined disclose the method, further comprising displaying, in the graphical user interface, the three- dimensional plot including at least the updated computerized simulation scenario output. (FIG. 2 is an illustration of a three-dimensional reservoir model 200 including a grid mesh 206 that defines a plurality of nodes 204 … The reservoir model 200 may be used for simulating operation of an oil and/or gas reservoir with one or more vertical wells 202. … The linear solve 308 and/or the one or more property calculations 310 are performed over large arrays of data. Goel et al. [para. 0047-0049; Fig. 2-3]. … The output may be used to generate reports, calculations, tables, figures, charts, etc. for the analysis of development planning or reservoir management.  Goel et al. [para. 0080]).
Regarding Claim 6, Goel et al. and Ortiz et al. combined disclose the method, further comprising generating a drilling schedule from a selected oil field scenario that is selected from the at least one oil field scenario. (A reservoir development plan is generated in response to processing the received data via a computer-implemented Markov decision process-based model.  Goel et al. [para. 0019]). Ortiz et al. additionally discloses this limitation.  (A project is executed for the potential asset target that includes two parallel activity tracks: the capital engineering project (executed by the EPC contractor) to procure the capital equipment and build the facilities required for oil and gas production and transport (e.g. platforms, compression trains, pipelines), and the field development project (executed by oilfield service companies) to plan and drill wells and prepare for the production and sale of hydrocarbons. …  drilling operations begin according to the refined type model for the best profitable scenario accepted in step 328. Ortiz et al. [para. 0053-0058; Fig. 4]). It would have been 
Regarding Claim 9, Goel et al. and Ortiz et al. combined disclose a method of drilling wells of an oil field, the method comprising: receiving a computerized simulation scenario output for a plurality of oil field scenarios; 27Docket No. - SA6548/SA 6548 PA (Goel et al. [para. 0018-0020, 0026, 0080] as applied to Claim 1 above).
While Goel et al. discloses providing decisions or plans for developing and managing a reservoir more effectively and more profitably (Goel et al. [para. 0016], Goel et al. fails to explicitly recite calculating, using one or more processors, a well count for each oil field scenario of the plurality of oil field scenarios; calculating, using the one or more processors, a net present value for each oil field scenario of the plurality of oil field scenarios; calculating, using the one or more processors, a cumulative production for each oil field scenario of the plurality of oil field scenarios. Ortiz et al. discloses these limitations. (executing a project for a potential asset target by total asset modeling, which comprises: a) selecting a best profitable engineering scenario for the potential asset target and an associated type model, wherein the type model includes one or more variables related to drilling operations and one or more variables related to a capital phase of the project; b) updating the type model using a computer processor … ; c) refining the updated type model …; d) updating a net present value for the best profitable engineering design scenario using the refined type model; e) determining whether to operate the potential asset target based on a comparison of a rank for the updated net present value and a corporate portfolio capital spending budget; and f) repeating steps a)-) until the capital phase of the project is complete.  Ortiz et al. [para. 0016-0018]. … In step 214, an NPV is calculated under each technically feasible scenario from step 212 for the potential asset target using techniques well known in the art and the most current oil/gas pricing and macroeconomic data, forecasts of hydrocarbon production and operating costs. Ortiz et al. [para. 0030- 0033]). It would have been obvious to one of ordinary skill in the art of data analysis and reporting before the effective filing date of the claimed invention to modify the data analysis steps of Goel et al. to include the calculation of NPV, cumulative production, and well count as disclosed by Ortiz et al. for providing systems and methods for total asset modeling by updating a preexisting integrated asset model in the form of a unique type model during different stages of an asset lifecycle to identify and evaluate a new asset during the asset lifecycle.  Ortiz et al. [para. 0015].
displaying, in a graphical user interface, a three-dimensional plot for the plurality of oil field scenarios, wherein a first axis of the three-dimensional plot is well count, a second axis of the three-dimensional plot is net present value, and a third axis of the three-dimensional plot is cumulative production; (FIG. 2 is an illustration of a three-dimensional reservoir model 200 including a grid mesh 206 that defines a plurality of nodes 204 … The reservoir model 200 may be used for simulating operation of an oil and/or gas reservoir with one or more vertical wells 202. … The linear solve 308 and/or the one or more property calculations 310 are performed over large arrays of data. Goel et al. [para. 0047-0049; Fig. 2-3]. … The output may be used to generate reports, calculations, tables, figures, charts, etc. for the analysis of development planning or reservoir management.  Goel et al. [para. 0080]). It would have been obvious to one of ordinary skill in the art of data analysis and reporting before the effective filing date of the claimed invention to modify the graphical display of analyzed data as disclosed by Goel et al. and Ortiz et al. combined to include reporting the calculated values of Ortiz et al. in the three-dimensional diagram of Goel et al. because the combined references disclose the particular steps for calculating and displaying the recited values.
While Goel et al. discloses presenting data in a plurality of formats (The output may be used to generate reports, calculations, tables, figures, charts, etc. for the analysis of development planning or reservoir management.  Goel et al. [para. 0080]), Ortiz et al. discloses the method receiving a selected oil field scenario from the plurality of oil field scenarios displayed in the three-dimensional plot.  (… (a) selecting a best profitable engineering scenario for the potential asset target and an associated type model, wherein the type model includes one or more variables related to drilling operations and one or more variables related to a capital phase of the project.  …  In step 320, a best profitable scenario is selected from the profitable scenarios remaining on the list after step 318, using the client interface and/or the video interface described further in reference to FIG. 8. Ortiz et al. [para. 0016-0018, 0022-0023, 0048]).  It would have been obvious to one of ordinary skill in the art of data analysis and reporting before the effective filing date of the claimed invention to modify the data analysis steps of Goel et al. to include receiving a selection of a selected oil field scenario as disclosed by Ortiz et al. for providing systems and methods for total asset modeling by updating a preexisting integrated asset model in the form of a unique type model during different stages 
generating, using the one or more processors, a drilling schedule from the selected oil field scenario; and drilling a plurality of wells using a plurality of rigs according to the drilling schedule.  (A project is executed for the potential asset target that includes two parallel activity tracks: the capital engineering project (executed by the EPC contractor) to procure the capital equipment and build the facilities required for oil and gas production and transport (e.g. platforms, compression trains, pipelines), and the field development project (executed by oilfield service companies) to plan and drill wells and prepare for the production and sale of hydrocarbons. …  drilling operations begin according to the refined type model for the best profitable scenario accepted in step 328
Regarding Claims 10 through 14, claims 10 through 14 are directed to a method and recite substantially the same limitations as claims 2 through 6 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale. 
Regarding Claims 17 through 20, Claims 17 through 20 recite substantially similar limitations to those of claims 1 through 5 respectively, with claim 20 included the limitations of both claims 4 and 5.  Claims 17 through 20 are therefore rejected based upon the same prior art combination, reasoning, and rationale applied to claims 1 through 5.  Claims 17 through 20 are directed to a system, which is taught by Goel et al. at paragraph [0026]:  “The reservoir development planning system may include a Markov decision process-based model comprising a low fidelity reservoir model, and a high fidelity reservoir model.”

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (US 2010/0325075) in view of Ortiz et al. (US 2021/0150440), in further view of El Saban et al. (US 2019/0138963).
Regarding Claim 7, While Goel et al. and Ortiz et al. disclose generating probabilities and predictions using a Markov chain model and generating a drilling schedule (Goel et al. [para. 0018-0020]; Ortiz et al. [para. 0053-0058; Fig.4]), Goel et al. and Ortiz et al. fail to explicitly recite the method, wherein generating the drilling schedule comprises: receiving historical well data regarding individual well types and historical rig data regarding individual rigs; generating a model from the historical well data and the historical rig data, wherein: the model comprises a plurality of states and a plurality of links between states; each state of the plurality of states is a well class derived from the historical well data; and each link indicates a number of rigs that traveled between individual well classes; determining, using the model, a probability of rigs moving between individual well classes; predicting movement of individual rigs of a plurality of rigs between future wells included in the selected oil field scenario based at least in part on the model.   El Saban et al. discloses these limitations. (The systems and methods disclosed herein may, among other things, allow for the determination of: a number of rigs used in a potential project for a third party operator, number of wells dug in a potential project, well density for a third party operator, and rig movement for a particular operator, time of movement, and/or time to complete a task, all determined by a self-learning manner, to predict the total time to complete a potential project, e.g., drill a preset amount of wells in a defined area of terrain or move to a specific location or area to drill a well. …  (1) receiving a request for an estimated total time to complete a potential project from a user; (2) accessing a first portion of the historical heavy equipment information for heavy equipment for the operator; (3) calculating how a particular number of rigs (i.e. one) will move in the potential project by the operator based on the first portion of historical heavy equipment information; (4) accessing a second portion of the historical heavy equipment information for the operator; (5) providing an updated rig movement path to be used in the potential project based on the second portion of the historical heavy equipment information. El Saban et al. [para. 0004-0006]. … To estimate the time it will take to complete the project, one must have a good prediction of how many rigs an operator will use to complete the project, well-spacing (or well density), and how rigs will move about a particular tract of land to drill the wells. … The method 500 discussed below predicts the well density of a specific location for a potential project for each operator. Variables or factors (e.g. geological properties, estimated ultimate recovery of commodity, and the like) associated with that specific location are factored into the determination of well density, as each relevant factor may have an effect on the operator's ability to complete wells. … As more data is accumulated and more w variables become known, the accuracy of the sub-method 400 is increased. Therefore, sub-method 400 may be repeated at the conclusion of each operator project, or alternately, at set time intervals, to learn and iteratively adapt based on new information. El Saban et al. [para. 0034-0038, 0046; Fig. 2-4]. … At step 406, the sub-method 400 self-learns (or updates the estimates) by taking the initial estimate from step 404 and modeling it against the actual numbers in the historical data. Step 406 may include modeling in the form of linear regression, logarithmic regression, and/or non-linear regression using known methods (e.g., least square approach, least absolute deviation approach, random forest regression, boosted tree model, etc.). … Regression may be used to fit a predictive model to observed well density historical heavy equipment data and the w variables discussed above. W variables may be related to well density or not depending on the operator. Linear and non-linear regression can be applied to quantify the strength of the relationship between well density and the w variables. El Saban et al. [para. 0048-0050, 0052-0055, 0059; Fig. 5, 8, 9]).  It would have been obvious to one of ordinary skill in the art of hydrocarbon production and drilling data analysis before the effective filing date of the claimed invention to modify the combined drilling schedule generation steps of Goel et al. and Ortiz et al. combined to include rig movement and well attribute data as taught by El Saban et al. in order to accurately predict the total time for a project.  El Saban et al. [para. 0004]. 
and generating the drilling schedule for the plurality of rigs based at least in part on a predicted movement of the individual rigs. (A reservoir development plan is generated in A project is executed for the potential asset target that includes two parallel activity tracks: the capital engineering project (executed by the EPC contractor) to procure the capital equipment and build the facilities required for oil and gas production and transport (e.g. platforms, compression trains, pipelines), and the field development project (executed by oilfield service companies) to plan and drill wells and prepare for the production and sale of hydrocarbons. …  drilling operations begin according to the refined type model for the best profitable scenario accepted in step 328. Ortiz et al. [para. 0053-0058; Fig. 4]). It would have been obvious to one of ordinary skill in the art of data analysis and reporting before the effective filing date of the claimed invention to modify the data analysis and reporting steps of Goel et al. and El Saban et al. to include generating a drilling schedule as disclosed by Ortiz et al. for providing systems and methods for total asset modeling by updating a preexisting integrated asset model in the form of a unique type model during different stages of an asset lifecycle to identify and evaluate a new asset during the asset lifecycle.  Ortiz et al. [para. 0015].
Regarding Claim 8, Goel et al., Ortiz et al., and El Saban et al. combined disclose a method, wherein: the Markov Chain model comprises a plurality of well classes corresponding to the plurality of states; and each well class of the plurality of well classes is defined by one or more well attributes. While Goel et al. discloses the Markov Chain model (Goel et al. [para. 0018-0020], El Saban et al. discloses models comprising a plurality of well classes corresponding to the plurality of states; and each well class of the plurality of well classes is defined by one or more well attributes. (The method 500 discussed below predicts the well density of a specific location for a potential project for each operator. Variables or factors (e.g. geological properties, estimated ultimate recovery of commodity, and the like) associated with that specific location are factored into the determination of well density, as each relevant factor may have an effect on the operator's ability to complete wells. El Saban et al. [para. 0037. …  A state table may show each change in state for each particular rig over a given period (e.g., for the time that records for the operator exists, or a subset thereof). Such state changes may include variables that may be tracked as data and that a drilling rig site operator may wish to review including but not limited to rig count in an area, well API numbers, rig location, well lateral length, permit date changes, rig spud dates, rig release dates, formation of well, and formation depth. The state table is saved to memory 114. El Saban et al. [para. 0044-0046]]). It would have been obvious to one of ordinary skill in the art of hydrocarbon production and drilling data analysis before the effective filing date of the claimed invention to modify the data analysis steps of Goel et al. and Ortiz et al. combined to include well class and attribute data as taught by El Saban et al. in order to accurately predict the total time for a project.  El Saban et al. [para. 0004].
Regarding Claims 15 and 16, Claims 15 and 16 are directed to a method and recite substantially similar limitations to those of claims 7 and 8 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Basu et al. (US 10,364,662) –  the method includes a drilling rig configured to drill a well in accordance with the drill recipe; historical data, such as drilling data, completion data, geological and geophysical data, and production data, can be utilized to form a field specific model. As used herein, a field specific model is a model derived from the data, but is not a finite element or finite difference model. Exemplary drilling data can include surface location, total vertical depth (TVD), azimuth, dip, inclination, geo-steering, logs, and drilling reports.
Bouzas et al. (US 7,778,859) - a dialog box which enables a user/operator to visualize the results of economic calculations, the user viewing the total operating costs for a series of simulations or scenarios in a graph at the top of the figure, and a histogram representing discounted after-tax Net Present Value (NPV) on the bottom of the figure.  The `Economic Calculation tab of the `Merak Economics dialog box` to define the basic parameters of your calculation, including the economic model that will be used for the calculation, the wells, groups, or field for which the calculation will be performed, and the simulations whose data will be used as inputs for the run.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623